     Case: 4:19-cv-00092-NBB-RP Doc #: 43 Filed: 03/23/21 1 of 1 PageID #: 161




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

LASHEA MOORE                                                                       PLAINTIFF

V.                                                 CIVIL ACTION NO. 4:19-CV-092-NBB-RP

THE MICHAELS ORGANIZATION,
LLC, AND INTERSTATE REALTY
MANAGEMENT COMPANY                                                             DEFENDANTS


                                           ORDER

       In accordance with the memorandum opinion issued this day, the court finds that the

defendants’ motion for summary judgment is well taken, and that it should be, and the same is

hereby, GRANTED. This case is DISMISSED with prejudice and closed.

       SO ORDERED AND ADJUDGED this, the 23rd day of March, 2021.



                                                   /s/ Neal Biggers
                                                   NEAL B. BIGGERS, JR.
                                                   UNITED STATES DISTRICT JUDGE
